             Case 2:18-cr-00422-SMB Document 710 Filed 07/26/19 Page 1 of 6




 1   Thomas H. Bienert, Jr. (CA 135311, admitted pro hac vice)
     Whitney Z. Bernstein (CA 304917, admitted pro hac vice)
 2   BIENERT | KATZMAN PC
 3   903 Calle Amanecer, Suite 350
     San Clemente, California 92673
 4   Telephone: (949) 369-3700
     Facsimile: (949)369-3701
 5
     tbienert@bienertkatzman.com
 6   wbernstein@bienartkatzman.com
     Attorneys for James Larkin
 7
 8   Paul J. Cambria, Jr. (NY 1430909, admitted pro hac vice)
     Erin E. McCampbell (NY 4480166, admitted pro hac vice)
 9   LIPSITZ GREEN SCIME CAMBRIA LLP
     42 Delaware Avenue, Suite 120
10
     Buffalo, New York 14202
11   Telephone: (716) 849-1333
     Facsimile: (716) 855-1580
12   pcambria@lglaw.com
13   emccampbell@lglaw.com
     Attorneys for Michael Lacey
14
15                        IN THE UNITED STATES DISTRICT COURT
16                               FOR THE DISTRICT OF ARIZONA
17
18   United States of America,                        NO. CR-18-00422-PHX-SMB

19                       Plaintiff,                   MR. LARKIN AND MR. LACEY’S
     vs.                                              REPLY IN FURTHER SUPPORT OF
20
                                                      THEIR MOTION TO COMPEL
21   Michael Lacey, et al.,                           COMPLIANCE (DOC. 665)

22                     Defendants.
23
24
25          Defendants Michael Lacey and James Larkin, by and through their undersigned
26   attorneys, hereby file the instant reply in further support of their Motion to Compel Compliance
27   and Order to Show Cause Regarding the Government’s Violation of the Court’s Scheduling
28   Order (“Motion”) (Doc. 665).         The government’s opposition, submitted under seal
                Case 2:18-cr-00422-SMB Document 710 Filed 07/26/19 Page 2 of 6




 1   (“Opposition”) (Doc. 704), has provided no reasons to deny the Motion and, in fact, further
 2   illustrates the government’s rules-don’t-apply-to-me litigation approach which has permeated
 3   its actions with Defendants.
 4             The government does not dispute that it was obligated, under an order from this Court
 5   (“Order”) (Doc. 535), to disclose the Jencks Act and impeachment materials relative to its key
 6   witness, Carl Ferrer, no later than June 25, 2019. The government does not dispute that it alone
 7   decided that it would not comply with that Order. The government has offered no apology or
 8   excuse for its unilateral decision to ignore the Order. Nor does it offer any explanation for why
 9   it failed to move for an extension of its deadline—a simple pleading that would have preserved
10   the government’s objection to the deadline and, at the same time, accorded respect to this Court’s
11   order.1
12             Instead, the government has offered two flawed justifications which it apparently hopes
13   will motivate this Court (without actually asking for it) to give the government a free pass on its
14   violation. First, the government claims that its unilateral decision to violate the Order should be
15   forgiven due to its suspicion of an “apparent” violation of a separate order by Mr. Larkin and
16   Mr. Lacey. But the government’s suspicions in no way justify its violation of the Court’s order,
17   and the government fails to explain otherwise. More importantly, as asserted in the Opposition
18   to Sanctions filed under seal by Mr. Larkin and Mr. Lacey (Doc. 672), incorporated herein by
19   reference, the government has no proof that such a violation occurred. Instead, the government’s
20   unilateral decision to violate this Court’s Order is based on its speculation about what the
21   government has itself conceded is no more than an “apparent” or “likely” violation. (Opp’n at
22   8.) Regardless of the “apparent” violation, as an alternative to ignoring the Order, the
23   government could have moved for a limited extension of its disclosure deadline pending
24   resolution of this Court’s ruling on the Motion for Sanctions. It certainly could have made this
25   request orally at the status conference that this Court held one day before its deadline, particularly
26
     1
27          In contrast, every time that Defendants have determined that they needed an extension of
     a deadline, they have moved for such relief, provided this Court with the basis for the request,
28   and complied with this Court’s ruling, whether granting or denying the request.
                                                                                    2
     LARKIN AND LACEY’S REPLY IN SUPPORT OF MOTION TO COMPEL COMPLIANCE AND ORDER TO
         SHOW CAUSE RE GOVERNMENT’S VIOLATION OF THE COURT’S SCHEDULING ORDER
              Case 2:18-cr-00422-SMB Document 710 Filed 07/26/19 Page 3 of 6




 1   because this Court held that status conference to address scheduling matters and the government
 2   presumably knew of its intended forthcoming violation the very next day. (See Doc. 656.) The
 3   government’s failure to make such a request while standing before this Court during a discussion
 4   on scheduling (or through a written submission) is troubling, particularly because the
 5   government had notice of the “apparent” violation that would become the justification for its
 6   violation of the Order long before the June 24, 2019 appearance and before its June 25, 2019
 7   disclosure deadline.
 8          Second, the government claims that its unilateral decision to violate the Order should be
 9   forgiven because Defendants will not be prejudiced by the one-sided, extra-judicial amendment
10   to the discovery schedule the government has proposed. This after-the-fact justification for its
11   violation is flawed for many reasons. The Jencks Act material at issue in this case is exceptional
12   and the failure to provide it at the time specified in the Order is highly prejudicial to Defendants.
13   This is a novel case involving the prosecution of former website owners for their purported
14   involvement in the publication of third-party speech. This prosecution is all the more unique
15   because voluminous discovery has been disclosed and remains undisclosed (and in the case of
16   functional server data, voluminous, critical discovery has been destroyed), and because of the
17   government’s unprecedented, aggressive, and unconstitutional wholesale seizure of Defendants’
18   assets (including substantial wealth earned decades before the relevant period identified in the
19   indictment with no showing that such assets are traceable to any of the crimes charged). But this
20   prosecution is exceptional for another significant reason—it is built on the cooperation of Carl
21   Ferrer, the former Chief Executive Officer of Backpage.com, LLC, who spent more than a
22   decade making public statements and statements under oath about the lawful nature of
23   Backpage’s operations. Defendants cannot fathom how to defend the instant charges without
24   access to the full body of Ferrer’s statements, particularly those made to law enforcement as part
25   of his cooperation in this case because those statements are at odds with everything Ferrer has
26   said in the past and are the basis upon which the government ultimately brought charges against
27   Mr. Larkin and Mr. Lacey.
28
                                                                                    3
     LARKIN AND LACEY’S REPLY IN SUPPORT OF MOTION TO COMPEL COMPLIANCE AND ORDER TO
         SHOW CAUSE RE GOVERNMENT’S VIOLATION OF THE COURT’S SCHEDULING ORDER
              Case 2:18-cr-00422-SMB Document 710 Filed 07/26/19 Page 4 of 6




 1           The importance of the Ferrer Jencks Act and impeachment material to this exceptional
 2   case has not been lost on this Court or the government. The first scheduling order issued by the
 3   Court recognized that this was not a typical case to be governed by typical deadlines and, among
 4   other things, ordered the disclosure of Jencks Act and impeachment materials nearly eleven
 5   months before trial—a date that reflects the significance of the Jencks and impeachment material
 6   to Defendants’ preparation of their defense. (See Doc. 131.) The trial date in this case was set
 7   with a common understanding that Defendants would have sufficient time to review the Jencks
 8   and impeachment materials, conduct follow-up investigation, and tailor their defense
 9   accordingly. The government already upset that schedule by seeking an ex parte extension of
10   the Jencks and impeachment deadline for Ferrer—resulting in that date being pushed back by
11   four months. By ignoring the already extended deadline and helping itself to a further extension,
12   the government’s actions are both remarkable and hypocritical, given that it continually
13   demands that Defendants be held to the deadlines in the Order and vehemently opposes
14   Defendants’ requests for continuances. The Court should not countenance the government
15   picking and choosing the deadlines with which it will comply—particularly when the
16   government chooses to ignore a deadline and Order that materially impact Defendants’ ability
17   to prepare for trial.
18           Finally, the government’s weakest after-the-fact justification for its unilateral decision to
19   ignore the Order is the government’s claim of the need to protect Ferrer from intimidation. It is
20   unclear how the disclosure of his statements would somehow trigger a first-time interest in
21   intimidating Ferrer because Defendants and their counsel have understood that the government’s
22   case was founded on his statements since the beginning of this prosecution in April 2018 and
23   have had no contact with him. This attempt to tarnish Defendants and their counsel is unseemly,
24   offensive, baseless, and divorced from the reality of the history of this case.
25           It is widely agreed that counsel for the federal government should aspire to hold itself to
26   a highest ideals of the legal profession. See United States v. Young, 470 U.S. 1, 25 (1985)
27   (Brennan, J., concurring) (“[W]e have long emphasized that a representative of the United States
28
                                                                                    4
     LARKIN AND LACEY’S REPLY IN SUPPORT OF MOTION TO COMPEL COMPLIANCE AND ORDER TO
         SHOW CAUSE RE GOVERNMENT’S VIOLATION OF THE COURT’S SCHEDULING ORDER
               Case 2:18-cr-00422-SMB Document 710 Filed 07/26/19 Page 5 of 6




 1   Government is held to a higher standard of behavior.” (emphasis in original)); United States v.
 2   Aldridge, 985 F.2d 960, 962 (8th Cir. 1993) (“[W]e hold prosecutors to a high standard of
 3   performance.”); see also United States v. Moore, 2016 WL 5340649, at *2 (E.D. Cal. Sept. 23,
 4   2016) (“This Court admittedly holds federal prosecutors to a higher standard than the usual
 5   litigant and expects them to follow through on their promises.”). The decision to ignore a court
 6   order and the demonstrably flawed after-the-fact justifications for such a decision are improper
 7   tactics for any litigant, especially the federal government.
 8                                           CONCLUSION
 9          For all these reasons, Lacey and Larkin respectfully request that this Court grant their
10   Motion.
11

12    Dated:    July 26, 2019                      BIENERT | KATZMAN PC
13
                                                   /s/ Thomas H. Bienert, Jr.
14                                                 Thomas H. Bienert, Jr.
                                                   Whitney Z. Bernstein
15
                                                   Attorneys for James Larkin
16

17                                                 LIPSITZ GREEN SCIME CAMBRIA LLP
18

19                                                 /s/ Paul J. Cambria, Jr.
                                                   Paul J. Cambria, Jr.
20                                                 Erin McCampbell Paris
                                                   Attorneys for Michael Lacey
21

22

23

24

25

26

27

28
                                                                                    5
     LARKIN AND LACEY’S REPLY IN SUPPORT OF MOTION TO COMPEL COMPLIANCE AND ORDER TO
         SHOW CAUSE RE GOVERNMENT’S VIOLATION OF THE COURT’S SCHEDULING ORDER
             Case 2:18-cr-00422-SMB Document 710 Filed 07/26/19 Page 6 of 6



                                 CERTIFICATE OF SERVICE
 1
             I certify that on this 26th day of July 2019, I electronically transmitted a PDF
 2
     version of this document to the Clerk of the Court, using the CM/ECF System, for filing
 3   and for transmittal of a Notice of Electronic Filing to the following CM/ECF registrants
     listed below.
 4
                                              /s/ Whitney Z. Bernstein
 5
                                                Whitney Z. Bernstein
 6
     Anne Michelle Chapman, anne@mscclaw.com
 7
     Erin E. McCampbell, emccampbell@lglaw.com
 8   Anthony R. Bisconti, tbisconti@bienertkatzman.com
 9   Ariel A. Neuman, aan@birdmarella.com
     Bruce S. Feder, bf@federlawpa.com
10
     James C. Grant, jimgrant@dwt.com
11   Lee David Stein, lee@mscclaw.com
12   Paul J. Cambria, pcambria@lglaw.com
     Robert Corn-Revere, bobcornever@dwt.com
13
     Ronald Gary London, ronnielondon@dwt.com
14   Janey Henze Cook, janey@henzecookmurphy.com
15   John Lewis Littrell, jlittrell@bmkattorneys.com
     Seetha Ramachandran, Seetha.Ramachandran@srz.com
16
     Thomas H. Bienert, Jr. tbienert@bienertkatzman.com
17   Whitney Z. Bernstein, wbernstein@bienertkatzman.com
18   Gary S. Lincenberg, glincenberg@birdmarella.com
     Gopi K. Panchapakesan, gpanchapakesan@birdmarella.com
19
     Michael D. Kimerer, mdk@kimerer.com
20   Rhonda Elaine Neff, rneff@kimerer.com
21   David S. Eisenberg, david@deisenbergplc.com
     Joy Malby Bertrand, joyous@mailbag.com
22
     John Jacob Kucera, john.kucera@usdoj.gov
23   Kevin M. Rapp, Kevin.Rapp@usdoj.com
24   Margaret Wu Perlmeter, Margaret.perlmeter@usdoj.gov
     Reginald E. Jones, reginald.jones4@usdoj.gov
25
     Peter Shawn Kozinets, Peter.Kozinets@usdoj.gov
26   Andrew C. Stone, andrew.stone@usdoj.gov
27
28

                                      CERTIFICATE OF SERVICE
